                 UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF PENNSYLVANIA

ANIMALSCAN, LLC,                       :
                                            CIVIL ACTION NO. 3:18-2288
                                       :
           Plaintiff
                                       :         (JUDGE MANNION)

           v.                          :

LIVE OAK VETERINARY                    :
SPECIALISTS, LLC, et al.,
                                       :

           Defendants                  :

                                   ORDER

     In accordance with the memorandum issued this same day, IT IS

HEREBY ORDERED THAT:



     (1)   LOVS defendants’ motion to dismiss, (Doc. 6), all of the

           claims, Counts I-VI, against them in plaintiff’s complaint,

           (Doc. 2), is DENIED IN ITS ENTIRETY;



     (2)   LOVS defendants are directed to file their answer to

           Counts I-VI of plaintiff’s complaint within 14 days of

           the date of this Order; and



     (3)   Plaintiff is directed to file a status report regarding
                       defendants Covert Aire and Covert within 14 days of

                       the date of this Order.




                                                 s/ Malachy E. Mannion
                                                 MALACHY E. MANNION
                                                 United States District Judge
Date: August 13, 2019
18-2288-01-ORDER.wpd




                                                 2
